Citation Nr: 0800477	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  95-32 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than January 31, 
2005, for the payment of retroactive Dependents Educational 
Assistance (DEA) benefits, pursuant to Chapter 35 of Title 
38, United States Code.


WITNESSES AT HEARING ON APPEAL

Appellant & her father


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The veteran had active service from March 1971 to May 1993.  
The appellant is his daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1995 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied the veteran's claim of 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  This decision was issued to the 
veteran in February 1995.  The veteran disagreed with this 
decision in March 1995.  He perfected a timely appeal on this 
claim in April 1995 and requested a Travel Board hearing, 
which was held at the RO in August 2007 before the 
undersigned Veterans Law Judge.

In a May 2004 rating decision, the RO granted the veteran's 
TDIU claim and determined, in pertinent part, that basic 
eligibility to Dependents' Educational Assistance (DEA) 
benefits was established effective November 25, 1993.  This 
decision was issued to the veteran in June 2004 and 
constituted a complete grant of benefits on the issue of 
entitlement to TDIU.  There is no subsequent correspondence 
from the veteran expressing disagreement with the rating or 
effective date assigned.  Accordingly an issue relating to 
TDIU no longer in appellate status.  See Grantham v. Brown, 
114 F .3d 1156 (1997).

In January 2006, the appellant requested payment of 
retroactive DEA benefits prior to January 31, 2005.  In May 
2006, the RO notified the appellant that her request for 
payment of retroactive DEA benefits prior to January 31, 
2005, was denied.  The appellant responded later in May 2006 
requesting to continue her appeal for payment of retroactive 
DEA benefits prior to January 31, 2005.

The Board observes that, in April 2005, a claim for service 
connection for degenerative joint disease of the left knee, 
to include as secondary to a service-connected disability, 
was remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., for additional development.  In a 
written statement received at the RO in February 2007, the 
veteran notified VA that he was withdrawing his appeal on 
this issue.  Thus, an issue related to service connection for 
degenerative joint disease of the left knee, to include as 
secondary to a service-connected disability, is no longer in 
appellate status.  See 38 C.F.R. § 20.204 (2007).

In February 2007, the veteran also filed an application to 
reopen a previously denied claim for service connection for 
post-traumatic stress disorder (PTSD).  To date, however, the 
RO has not adjudicated this claim.  Accordingly, the 
veteran's application to reopen a previously denied claim for 
service connection for PTSD is referred back to the RO for 
adjudication.


FINDINGS OF FACT

1.  In a decision dated on May 14, 2004, and issued to the 
veteran on June 3, 2004, the RO granted a total disability 
rating based on individual unemployability (TDIU), effective 
November 25, 1993, and also determined that basic eligibility 
for DEA benefits was established as of that date.  No appeal 
was initiated.

2.  An application for payment of retroactive DEA benefits 
was not filed within one year of the June 2004 rating 
decision.

3.  A VA Form 21-4138, signed by the veteran and dated on 
June 11, 2004, was date-stamped as received by the RO on 
January 31, 2006; on this form, the veteran requested payment 
of retroactive DEA benefits.

4.  The appellant's signed VA Form 22-5490, "Application For 
Survivors' And Dependents' Educational Assistance," was 
dated on January 26, 2006, and date-stamped as received by 
the RO on January 31, 2006.


CONCLUSION OF LAW

Chapter 35 DEA benefits may not be paid prior to January 31, 
2005. 38 U.S.C.A. § 5113 (West 2002); 38 C.F.R. § 21.3041 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The claims on appeal are "downstream" elements of the RO's 
grant of entitlement to eligibility for DEA benefits in the 
June 2004 rating decision.  For such downstream issues, 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is 
not required in cases where such notice was afforded for the 
originating issue of service connection.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003).  In a November 2003 letter, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claim of entitlement to TDIU, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter informed 
the veteran to submit medical evidence, and noted other types 
of evidence the veteran could submit in support of his claim.  
In addition, the veteran was informed of when and where to 
send the evidence.  After consideration of the contents of 
this letter, the Board finds that VA has substantially 
satisfied the requirement that the veteran be advised to 
submit any additional information in support of his claim.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

To date, the appellant has not been notified of the Dingess 
requirements.  She has, however, had the opportunity to 
submit additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The appellant has 
not alleged any prejudice as a result of the lack of 
notification of the Dingess requirements, nor has any been 
shown.  To the extent that Dingess requires more extensive 
notice as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the appellant in proceeding with the present decision.  Since 
the appellant's claim for an earlier effective date than 
January 31, 2005, for the payment of retroactive DEA benefits 
is being denied herein, such matters are moot.  Thus, the 
Board finds that VA met its duty to notify the appellant of 
her rights and responsibilities under the VCAA.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence 
and affording her the opportunity to give testimony before 
the RO and the Board.  It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the veteran's claims 
file; the appellant does not contend otherwise.  The evidence 
of record includes the veteran's complete Social Security 
Administration (SSA) records, including an SSA disability 
award letter indicating that SSA found that the veteran was 
disabled effective November 22, 1993.  VA already has 
concluded that the veteran was totally disabled effective 
November 25, 1993, only 3 days after a similar finding of 
total disability by SSA.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the veteran and that no further action is necessary to meet 
the requirements of the VCAA.

The appellant contends that she is entitled to payment of 
retroactive DEA benefits prior to January 31, 2005, because 
the veteran applied for such benefits within 1 year of being 
awarded TDIU in June 2004.

Basic eligibility for Chapter 35 Dependents' Educational 
Assistance (DEA) benefits is established for a claimant in 
one of several ways, including status as the child of a 
veteran who is awarded TDIU.  See 38 U.S.C.A. § 3501(a)(1)(A) 
(West 2002); 38 C.F.R. §§ 21.3020, 21.3021 (2007).

The basic beginning date for the utilization of DEA benefits 
by an eligible child of a veteran is his or her 18th birthday 
or the date of his or her successful completion of secondary 
schooling, whichever is the earlier date.  38 C.F.R. § 
21.3041(a) (2007). This beginning date may be tolled in 
certain situations, including when the veteran's permanent 
and total disability rating is assigned after the child 
reaches age 18, but before the child becomes 26 years old.  
See 38 C.F.R. § 21.3041(b)(2)(ii) (2007).  In that case, the 
beginning date of eligibility will be the effective date of 
the permanent and total disability rating or the date of 
notification to the veteran of such rating, whichever is more 
advantageous to the child. Id.

In order for a child to claim eligibility for DEA benefits 
for pursuit of a program of education, however, the child 
must file a formal claim with VA.  See 38 U.S.C.A. § 3513 
(West 2002); 38 C.F.R. § 21.1030 (2007).  The date of claim 
is the date on which a valid claim or application for 
educational assistance is considered to have been filed with 
VA, for purposes of determining the commencing date of an 
award of that educational assistance.  If the child files an 
informal claim and then files a formal claim within one year 
of the date that VA subsequently requested a formal 
application for benefits, the date of claim is normally 
construed as the date that VA received the informal claim.  
See 38 C.F.R. § 21.1029(b) (2007).

In determining the actual commencing date of an award of 
educational assistance under Chapter 35, VA will apply the 
provisions of 38 C.F.R. § 21.4131 (2007). Under 38 C.F.R. § 
21.4131(d), when an eligible child enters or reenters into 
training under Chapter 35 (including a reentrance following a 
change of program or educational institution), the commencing 
date will be determined as follows:

(1)  If the award is the first award of 
educational assistance for the program of 
education the eligible person is 
pursuing, the commencing date is the 
latest of:

(i) the beginning date of 
eligibility as determined by 38 
C.F.R. § 21.3041(a) or (b); 

(ii) one year before the date of 
claim as determined by 38 C.F.R. § 
21.1029(b); 

(iii) the date the educational 
institution certifies under 38 
C.F.R. § 21.4131(b) or (c); or 

(iv) the effective date of the 
approval of the course, or one year 
before the date VA receives the 
approval notice, whichever is later.

(2)  If the award is the second or 
subsequent award of educational 
assistance for that program, the 
effective date of the award of 
educational assistance is the later of:

(i)  the date the educational 
institution certifies under 
38 C.F.R. § 21.4131(b) or (c); or 

(ii)  the effective date of the 
approval of the course, or one year 
before the date VA receives the 
approval notice, whichever is later.

See 38 U.S.C.A. § 3672 (West 2002 & Supp. 2007); 38 C.F.R. § 
21.4131(d) (2007).

The statute pertaining to the effective date of the 
commencement of educational assistance also was revised in 
November 2000 in order to allow an individual to elect an 
eligibility period that begins with the effective date for 
the award of a total and permanent rating.  According to the 
revision, if the individual qualifies to elect an eligibility 
period that begins with the effective date of a total and 
permanent rating, in determining the commencement date for an 
award of educational assistance VA may consider the 
individual's application as having been filed on the 
eligibility date.  This provision applies if (1) that 
eligibility date is more than one year before the date of the 
initial rating decision; (2) the individual submits an 
application for Chapter 35 educational assistance within one 
year of the rating decision; and (3) the individual claims 
educational assistance for an approved program of education 
for a period preceding the one-year period ending on the date 
on which the application is received by VA. These provisions 
are applicable if the individual would have been entitled to 
such educational assistance for such program of education if 
the individual had actually submitted an application on the 
eligibility date.  See Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419, § 113, 114 
Stat. 1822 (Nov. 1, 2000) (codified at 38 U.S.C.A. § 5113 
(West 2002)).

The Board notes that 38 U.S.C.A. § 5113 (West 2002) provides 
that effective dates of awards of Chapter 35 benefits shall, 
to the extent feasible, correspond to effective dates 
relating to awards of disability compensation.

The term "first finds" is defined as the effective date of 
the rating or date of notification to the veteran from whom 
eligibility is derived establishing a permanent and total 
rating, whichever is more advantageous to the eligible 
person.  See Veterans Benefits and Health Care Improvement 
Act of 2000, Pub. L. No. 106-419, § 112, 114 Stat. 1822 (Nov. 
1, 2000) (codified at 38 U.S.C.A. § 3512(a)(3), (d) (West 
2002)).

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication indicating an intent to apply for 
a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a).  To determine when a claim was received, 
the Board must review all communications in the claims file 
that may be construed as an application or claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2007).

The veteran first filed a claim of entitlement to TDIU in 
August 1994.  At that time, the veteran also filed a VA 
Form 21-674, "Request for Approval Of School Attendance" 
for the appellant, his daughter, and indicated that her 
expected date of graduation was June 1995.  As noted in the 
Introduction, in a January 1995 rating decision, the RO 
denied the veteran's TDIU claim.  

In April 1995, the veteran filed a VA Form 21-8960, 
"Certification of School Attendance Or Termination" for the 
appellant indicating that she expected to graduate in June 
1995.

In August 1995, the veteran filed a VA Form 21-674 requesting 
payment of DEA benefits for his daughter's education while 
she attended summer school.

Also as noted in the Introduction, in May 2004, the RO 
granted TDIU and determined that eligibility for DEA benefits 
was established, both effective November 25, 1993.  This 
decision was issued to the veteran on June 3, 2004.  A 
handwritten note on the official file copy of the cover 
letter to this rating decision indicates that it was re-
mailed to the veteran on October 21, 2004, to his correct 
mailing address.

The next relevant correspondence from the veteran or the 
appellant concerning payment of retroactive DEA benefits 
occurred in January 2006 when appellant submitted a signed VA 
Form 22-5490, "Application for Survivors and Dependents' 
Educational Assistance" along with 2 different VA 
Forms 21-4138 signed by the veteran.  The first VA 
Form 21-4138 was dated June 11, 2004, and requested payment 
of retroactive DEA benefits because the appellant had 
completed her college education.  The second VA Form 21-4138 
was dated February 22, 2005, and requested an update on the 
claim for reimbursement of educational expenses filed on 
June 11, 2004.  The appellant contended on her VA 
Form 22-5490 that the veteran had first applied for payment 
of retroactive DEA benefits in June 2004 and again in 
February 2005.  The appellant's signed VA Form 22-5490 was 
dated on January 26, 2006.  All of these forms were date-
stamped as received by the RO on January 31, 2006.

In response to these forms, the RO sent a letter to the 
appellant dated on February 9, 2006, which provided her with 
information on choosing the beginning date of her DEA 
benefits.  The RO recommended that she choose June 3, 2004, 
as the beginning date for these benefits since that was the 
most advantageous date for her.  The RO also advised the 
appellant that she could not be paid benefits prior to 
January 31, 2005, because her claim had been received on 
January 31, 2006, and current law and regulations prohibited 
payment of DEA benefits more than 1 year prior to the receipt 
of a claim.

The appellant responded by choosing November 25, 1993, as the 
beginning date for her DEA benefits.

The appellant then submitted two VA Forms 21-4138 in April 
2006 in which she requested payment of retroactive DEA 
benefits from December 1, 1993, to June 5, 1997.  The 
appellant's VA Form 21-4138 was dated on March 29, 2006.  The 
appellant also submitted a duplicate copy of a VA 
Form 21-4138 signed by the veteran and dated on June 11, 
2004, in which he requested reimbursement of educational 
expenses for his daughter.  Both of the VA Forms 21-4138 were 
date-stamped as received by the RO on April 10, 2006.

In response, the RO sent a letter to the appellant dated on 
May 1, 2006, in which she was advised that her request for 
payment of retroactive DEA benefits prior to January 31, 
2005, had been denied because she had not applied for 
benefits within 1 year of June 3, 2004, the date that the 
veteran had been notified of his TDIU award.  Because the 
appellant's  application for payment of retroactive DEA 
benefits was received on January 31, 2006, no benefits could 
be paid prior to January 31, 2005, or 1 year prior to the 
date of her application for such benefits.

The Board finds that the preponderance of the evidence is 
against the appellant's claim of entitlement to an effective 
date earlier than January 31, 2005, for the payment of 
retroactive DEA benefits.  The Board acknowledges that the 
appellant was eligible for DEA benefits as of November 25, 
1993, the date that the veteran (her father) was entitled to 
TDIU.  Because this is the first award of educational 
assistance to the appellant, the date of commencement of 
payment of DEA benefits is either the date of eligibility for 
DEA benefits, or 1 year prior to the date of a claim for DEA 
benefits, or the effective date of educational course 
approval, whichever is the later date.  See 38 U.S.C.A. 
§ 3672; 38 C.F.R. § 21.4131(d).  As noted above, recent 
amendments to the statutes governing payment of retroactive 
DEA benefits also limit the date of commencement of payment 
of retroactive benefits to 1 year prior to the date of such 
claim, unless such claim is filed within 1 year of the 
initial rating decision establishing entitlement to DEA 
benefits.  See 38 U.S.C.A. § 5113.  There is no evidence that 
the appellant's claim for payment of retroactive DEA benefits 
was received by the RO prior to January 31, 2006, or that 
either the appellant or the veteran sent any communication to 
VA between June 3, 2004, and January 31, 2006, indicating 
that she intended to file for payment of retroactive DEA 
benefits.  As noted, the relevant statute provides for the 
commencement of retroactive payment of DEA benefits only in 
cases where an application is filed within one year after the 
issuance of an initial rating decision that establishes the 
existence of a veteran's service-connected total disability 
which is permanent in nature (in this case, within one year 
of June 3, 2004, or by June 3, 2005).  See 38 U.S.C.A. § 5113 
(b) and (c).  Thus, January 31, 2005, is the proper effective 
date for payment of retroactive DEA benefits.  

As the preponderance of the evidence is against the 
appellant's claim, the benefit-of- the-doubt doctrine does 
not apply. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an effective date earlier than January 31, 
2005, for the payment of retroactive Dependents Educational 
Assistance (DEA) benefits, pursuant to Chapter 35 of Title 
38, United States Code, is denied.


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


